Citation Nr: 0925420	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-19 189	)	DATE
	)
      MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a staged rating in excess of 30 percent 
for dysthymia, from September 12, 1998.
 
2.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbosacral strain with degenerative arthritis of 
the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the left hip.

4.  Entitlement to service connection for cervical spine 
condition, to include as secondary to service-connected 
chronic lumbosacral strain with degenerative arthritis of the 
lumbar spine.

5.  Entitlement to a total disability based on individual 
unemployability.
 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, from a January 2004 decision and notice of 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which granted the 
Veteran's claims for service connection for dysthymia, 
claimed as depression; chronic lumbosacral strain with 
degenerative arthritis of the lumbar spine; and traumatic 
arthritis of the left hip, claimed as a stress fracture.  In 
this decision, the RO evaluated the Veteran's service-
connected disorders as follows: dysthymia, 10 percent, from 
July 30, 1996 through September 11, 1998, and 30 percent, 
effective September 12, 1998; chronic lumbosacral strain, 10 
percent, effective July 30, 1996; and arthritis of the left 
hip, 10 percent, effective July 30, 1996.  The Veteran filed 
a timely Notice of Disagreement (NOD) in April 2004.  In the 
NOD, the Veteran specifically expressed disagreement with the 
initial 10 percent ratings for the low back and left hip 
disorders; and the staged 30 percent rating for dysthymia, 
effective July 30, 1996.  As the Veteran did not indicate 
that she wished to appeal the initial 10 percent rating for 
dysthymia, effective July 30, 1996 through September 11, 
1998, the Board finds that this initial rating is not in 
appellate status and will not be addressed as part of this 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  
(In addition to the NOD, see statement of the case, 
substantive appeal, and transcript of Board hearing 
testimony).  Additionally, in a January 2005 rating decision 
from which this appeal also arises, the RO denied the 
Veteran's claims for service connection for a cervical spine 
disorder, to include as secondary to a service-connected low 
back disability and a total disability rating based on 
individual unemployability (TDIU).  In September 2005, the 
Veteran filed a timely NOD regarding these latter issues.  In 
April 2006, the RO provided a Statement of the Case (SOC) 
regarding all issues currently on appeal.  In June 2006, the 
Veteran filed a timely substantive appeal to the Board.   

At the Veteran's request, in December 2008, the Board, 
sitting at the RO, convened a hearing for the taking of 
testimony in this matter (i.e. Travel Board hearing).  A 
transcript of this hearing is of record.   

As noted previously, in a January 2005 rating decision, the 
RO denied the Veteran's claim for service connection for a 
cervical spine disorder.  In the subsequent April 2006 SOC, 
the RO stated that it was denying a claim for "an initial 
rating greater than 10 percent" for the Veteran's claimed 
cervical spine condition.  The Board notes that the SOC 
should have reflected a denial of the Veteran's claim for 
service connection for a cervical spine disorder.  However, 
the Board finds this to be harmless error.  At the subsequent 
December 2008 Board hearing, the Veteran and her 
representative indicated that they were aware that the RO had 
not granted service connection for the cervical spine 
disorder and that the issue was still in appellate status.  
(Hearing Transcript, page 2).  Because the Veteran 
demonstrated actual knowledge of the nature of the claim for 
service connection on appeal, the Board finds that a remand 
for a corrected SOC is not necessary.  C.f. Mayfield v. 
Nicholson, Vet. App. 103, 116 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (finding that an error 
"whether procedural or substantive," is prejudicial only 
when ... the error affects 'the essential fairness of the 
[adjudication]").

During the December 2008 Board hearing, the Veteran indicated 
that she wished to file a claim for a service connection for 
a gastrointestinal disorder, to include gastroesophageal 
reflux disease (GERD), secondary to medications taken for her 
service-connected low back and left hip disorders.  The Board 
refers this claim to the RO appropriate action.  

The appeals for a staged rating in excess of 30 percent for 
dysthymia and entitlement to a TDIU are addressed in the 
REMAND appended to the decision below; they are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The VA has made all reasonable efforts to assist the 
Veteran in the development of her claims and has notified her 
of the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.  The Veteran served on active duty from May 13, 1996 to 
July 29, 1996.

3.  The Veteran's service-connected lumbar spine disability 
is manifested by pain and no more than slight limitation of 
motion; the preponderance of the evidence is against a 
finding of more than slight lumbosacral strain, any 
incapacitating episodes necessitating bed-rest prescribed by 
a physician, forward flexion of the thoracolumbar spine 
limited to 60 degrees or less, limitation of the combined 
range of motion of the thoracolumbar spine to 120 degrees or 
less; muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal contour; or any secondary 
neurological manifestations warranting a separate compensable 
rating, including but not limited to loss of bowel or bladder 
control.

4.  The evidence shows that the Veteran's service-connected 
traumatic arthritis of the left hip is manifested by pain and 
limitation of internal rotation; however, the preponderance 
of the medical evidence is against a finding of any objective 
evidence of any appreciable limitation of flexion or 
abduction of the hip; an old stress fracture of the left 
femoral neck is well healed and without deformity.
5.  A cervical spine disability is not apparent until several 
years post-service and the preponderance of the evidence is 
against a finding of a current diagnosis that is linked to 
any incident of active duty or was caused or aggravated by 
the Veteran's service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
10 percent for a low back disorder, to include a chronic 
lumbosacral strain, degenerative arthritis of the lumbar 
spine, and degenerative disc disease of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5292, 5293, 5295 (2002) 5237, 5242, 5243 (2008).

2.  The criteria for an initial or staged rating in excess of 
10 percent for traumatic arthritis of the left hip have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5251, 
5252, 5253, 5254, 5255 (2008).

3.  Service connection for a claimed cervical spine 
disability, to include as secondary to service-connected low 
back disability with degenerative arthritis and disc disease 
of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that an October 2004 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate her 
claim on appeal; the information and evidence that the VA 
would seek to provide; and the information and evidence the 
claimant was expected to provide.

The Board notes that the October 2004 notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
will deny the Veteran's claims, the Veteran is not prejudiced 
by the failure to provide her that further information.  That 
is, as the Board finds that an increased initial rating is 
not warranted for the Veteran's lumbosacral strain and 
traumatic arthritis of the hip; and service connection is not 
warranted for the Veteran's cervical spine disorder, no 
further ratings or effective dates will be assigned and any 
questions as to such assignments are rendered moot.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet. 
App. 137 (2008), which pertains to more specific notice of 
the criteria necessary for an increased rating.  However, 
since the claims on appeal regarding increased initial or 
staged ratings are downstream issues from that of service 
connection, Vasquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court held that when the VA has granted a service 
connection claim and the Veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In Goodwin v. Peake, 22 Vet. App. 128 (2008), 
the Court addressed whether the holding in Dunlap v. 
Nicholson¸ 21 Vet. App. 112 (2007), that held that once a 
claim has been substantiated the Veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication, survived the U.S. Court of Appeals for the 
Federal Circuit's (Federal Circuit) decision in Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Court reaffirmed its 
holding in Dunlap by reiterating "where a claim has been 
substantiated after the enactment of the VCAA, [the Veteran] 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements."  Goodwin, supra, at 137.  Although Goodwin dealt 
with an earlier effective date claim, the Board notes that 
the establishment of a disability rating is also a downstream 
element. 

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records.  
There is no indication of any additional relevant evidence 
that has not been obtained.  In September 1998, February 
2002, and November 2004, respectively, the RO afforded the 
Veteran VA medical examinations, which were thorough in 
nature and revealed findings that are adequate for rating 
purposes.  Under these circumstances, there is no further 
duty to provide another examination with respect to the 
claims for higher ratings for the Veteran's low back and left 
hip disabilities.  38 C.F.R. §§ 3.326, 3.327.  

While there is some post-service evidence of a cervical spine 
disorder dated in the late 1999s, primarily from 
chiropractors, the most recent examination in November 2004 
performed by a VA clinician, which was thorough in nature and 
included an X-ray examination, specifically ruled out a 
current diagnosis of any disability of the neck or cervical 
spine.  Under these circumstances, there is no further duty 
to provide a VA examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Factual Background. 

The Veteran's service treatment records are negative for any 
diagnosis or treatment for a cervical spine disorder.  

In a May 1997 report from G.A.D., M.D., (initials used to 
protect privacy), the examiner noted that X-rays of the hips 
and pelvis revealed normal hips, with some mild sclerosis of 
the superior portion of the acetabulum.

Upon a July 1997 VA lumbosacral spine examination, the 
Veteran stated that she had pain in her lower back radiating 
into her left leg.  She reported no bladder or bowel 
dysfunction.  Upon physical examination, the examiner noted 
tenderness of the paravertebral muscles in the lumbosacral 
region.  The range of motion findings were as follows: 0 to 
80 degrees of forward flexion; 0 to 15 degrees of extension; 
0 to 35 degrees of lateral flexion bilaterally; and 0 to 25 
degrees of bilateral rotation.  There was no sensory loss to 
pinprick or light touch in the lower extremities.  The 
examiner's impression was low back pain and degenerative disc 
disease of the lumbosacral spine area.  Subsequent X-rays of 
the lumbosacral spine were negative.      
	
Upon a July 1997 VA joints examination report, the examiner 
noted tenderness overlying both hips with marked limitation 
of internal rotation, bilaterally.  Hip flexion and extension 
and abduction were normal.  The Veteran reported that her hip 
pain began during active service and that an X-ray report 
noted a stress fracture at that time.  She reported that she 
also had right hip pain, but that no X-ray had been taken.  
She walked with a cane and took anti-inflammatory medication.  
The diagnoses were status post stress fracture of the femoral 
neck by history and traumatic arthritis of both hips, left 
greater than right.  Subsequent July 1997 X-rays showed no 
evidence of fracture or dislocation of either hip or any 
evidence of pelvis fracture.  

A November 1997 private computerized tomography (CT) scan 
(without contrast), by Dr. J.B. (initials used to protect 
privacy) revealed no disc herniation or disc bulging of the 
lumbosacral spine and a normal bony pelvis.

In a May 1998 private medical report, the examiner, Dr. 
R.G.H., M.D., indicated that the Veteran did not have an 
evident spinal deformity.  Upon range of motion testing, the 
Veteran demonstrated 20 degrees of extension and 75 degrees 
of forward flexion.  Hip screens were equivocal for groin 
pain on the left only with full internal rotation, but not 
with other end ranges.  Femoral stretch signs were negative.  

In an August 1998 VA spinal examination report, the Veteran 
reportedly indicated that she had lower back pain with 
radiation occasionally to the posterior left leg.  She denied 
any bladder or bowel incontinence.  Upon physical 
examination, the examiner noted a muscle spasm on the L4-L5 
area.  The range of motion findings were as follows: 0 to 80 
degrees of forward flexion; 0 to 15 degrees of extension; 0 
to 35 degrees of lateral flexion bilaterally with occasional 
pain; and 0 to 25 degrees of bilateral rotation.  The 
examiner found no sensory loss to the lower extremities.  The 
examiner's impression was low back strain and chronic 
lumbosacral spine degenerative disc disease.  Contemporaneous 
X-rays of the lumbosacral spine were negative.      

In an August 1998 VA joints examination report, physical 
examination indicated normal flexion and extension.  Internal 
rotation was diminished.  The Veteran reported having a 
grinding sensation with pain when she flexed her left hip.  
The examiner's impression was a stress fracture of the 
femoral neck; and traumatic arthritis of both hips, left 
worse than right.  A contemporaneous X-ray examination 
indicated essentially negative pelvis and bilateral hips.

In a May 1999 private X-ray examination, Dr. J.C. (initials 
used to protect privacy), a chiropractor, noted many 
disorders of the spine, including a partial loss of the 
normal lordotic curve in both the lumbosacral and cervical 
spines.  Regarding the cervical spine, Dr. J.C. reported a 41 
percent loss of the normal cervical lordotic curve with 
concomitant atlantal-axial jamming, indicating cervical 
stress syndrome, resulting in cervical spine instability and 
ligamentous compromise.  He noted facet imbrication at C2-C7; 
encroachment of the neuroforamina between C2-C7; narrowed 
disc spaces at C2-C3, and C3-C4; vertebral subluxation at C1-
C4; subluxation degeneration phase two; facet syndrome 
demonstrated at C2-C7; and a four degree total subluxation of 
the cervical spine.  Dr. J.C. also reported that lumbar 
radiographs revealed a 40 percent loss of the normal lumbar 
lordotic curve, with facet imbrication with concomitant 
sclerosis demonstrated at L2-L3, L3-L4, and L4-L5; disc 
wedging at L2-L3, L3-L4, and L4-L-5; encroachment of the 
neuroforamina between L2-L3, L3-L4, and L4-L5; lipping and 
sclerosing of the anterior margin of the vertebral body at 
L1-L5; vertebral subluxation at levels L2-L3, and L3-L4; and 
a 71/2 degree (normal 0) total subluxation complex of the 
lumbar spine indicating significant lumbar spine instability.  
In conclusion, the examiner opined that, as the veterbra was 
twisted from its normal position, the facet capsule would be 
torn and elongated, causing severe pain.  When the 
articulating structures were wrenched apart, there would be 
severe stretching and tearing of the ligaments and connective 
structures with injury to the capillaries and lympatics.  He 
stated that the tearing of the joint capsule had destroyed 
the articular mechanoreceptor, thus causing abnormal posture 
and premature degeneration of the opposing articular 
surfaces.  

In a subsequent May 1999 private MRI report, Dr. J.K., a 
medical doctor, reported that the alignment of the Veteran's 
spine was unremarkable in the sagittal plane.  He found very 
slight annular disc bulging at L2-3, L3-4, and L4-5, which he 
believed to be of questionable significance, and which did 
not result in any significant narrowing of the vertebral 
canal neuroforamina or lateral recesses.  

In a June 1999 letter, Dr. J.C. diagnosed the Veteran with 
subluxation to the lumbar spine; neuritis/radiculitis; 
subluxation to the cervical spine; and cervicocranial 
syndrome.  The examiner reported that the cervical condition 
was consequential to the low back condition.  He opined that 
a complicating factor of the chronic lumbosacral 
sprain/strain was the lumbar vertebral subluxation complex, 
as well as symptomatology that may have included neuritis and 
radiculitis as a result of long-standing nerve root 
irritation.  In an attached private medical examination 
report, Dr. J.C. reported the following range of motion 
findings for the lumbar spine: 0 to 90 degrees of forward 
flexion; 0 to 30 degrees of extension; 0 to 20 degrees of 
lateral flexion bilaterally with occasional pain; and 0 to 30 
degrees of bilateral rotation.  Dr. J.C. noted that all of 
the motions were normal with pain noted except during 
rotation; that Kemp's test was positive bilaterally with 
radicular pain; that Lasegue's test was positive bilaterally; 
that the Fabere-Patrick test was positive on the right; that 
Valsalva's maneuver was negative; and that the Soto-Hall test 
was positive.  Dr. J.C. listed the same diagnoses as those on 
the June 1999 letter, substituting cervicobrachial syndrome 
for cervicocranial syndrome.

In an August 1999 private medical record, Dr. R.G.H. noted 
that the Veteran displayed trunk flexibility throughout the 
waist while standing that was well-preserved in all 
directions, including coupled side flexions and rotations 
without complaints of pain at all end ranges.  Seated 
straight leg raises were negative bilaterally; gross touch 
sensibility was preserved in the lower extremities; and deep 
tendon reflexes were symmetrical at the knees and ankles.  

In an April 2000 decision, an SSA administrative law judge 
determined that the Veteran was eligible for Social Security 
disability payments.  In his ruling, the judge stated that 
the Veteran did not have the residual functional capacity for 
a full range of sedentary work because of her inability to 
sustain exertional and nonexertional activities due to pain.  
He also noted that the Veteran's mental impairments further 
eroded her occupational base and significantly limited her 
ability to perform mental work-related activities.  

In a February 2002 VA X-ray report, the examiner noted that 
the Veteran indicated having possible referred pain from her 
knee.  After reviewing the X-rays, the examiner found the 
left knee and left femur to be grossly normal. 

The Veteran underwent a VA orthopedic compensation and 
pension examination in February 2002.  The Veteran reported 
that she had low back pain all the time, measuring a seven on 
a scale of ten.  She stated that she was uncomfortable 
sitting for any length of time, used a cane that she believed 
reduced the pain, and had been on a variety of medications.  
She reported that the back pain tended to radiate up her 
back, and that the pain located in the anterior left hip 
radiated down her left hip and leg.  She did not complain of 
any dysesthesias or paresthesias of the extremities.  Upon 
physical examination, the examiner noted symmetrical knee, 
ankle, and hip joints.  The hip joint was able to flex 125 
degrees with pain beginning at 115 degrees.  External 
rotation was possible to 80 degrees bilaterally without 
significant resistance.  Internal rotation was possible to 30 
degrees.  The range of motion findings of the lower back were 
as follows: 0 to 30 degrees of forward flexion; 0 to 10 
degrees of extension; and 0 to 20 degrees of lateral flexion 
bilaterally with occasional pain.  The examiner reviewed the 
claims files and noted that the Veteran's reference to her 
in-service stress fracture was not verified by the service 
treatment records.  The impressions were a report of femoral 
stress fracture without radiological evidence; left hip pain 
with radiation to the thigh; and, low back pain without 
radiological or clinical explanation of the pain, but 
possibly related to depression.  The examiner commented that 
an X-ray report associated with the Veteran's SSA disability 
determination, most likely the May 1999 X-ray from Dr. J.C., 
was significantly different than the other X-ray reports and, 
without seeing the original films, its differences could not 
be rectified.

In a July 2002 addendum, the February 2002 VA orthopedic 
examiner noted that a July 2002 MRI of the lumbar spine 
showed normal vertebral joints and discs.  The examiner 
concluded that it appeared that the Veteran had a myofascial 
syndrome in the pelvic girdle, but no bone or joint 
pathology.  The examiner felt that the aches and pains that 
the Veteran reported as a recruit would be expected during 
recruit training; however the persistence of the pains in 
this case was atypical.

In an April 2004 letter, Dr. J.W.S., a private clinician 
indicated that the Veteran demonstrated poor employability 
associated with her lumber (sic), hip and dysthmic 
conditions.  He reported that progressive compensatory 
degeneration was well-documented in the orthopedic literature 
and was consistent with the Veteran's findings of cervical 
dysfunction and was, therefore, indirectly service 
associated.  He opined that the Veteran's continued pain 
syndromes and associated dysfunction continued to interfere 
with her abilities to integrate normally into a functional 
working capacity. 

In a November 2004 VA medical examination report, the Veteran 
reportedly stated that she had difficulty with cooking, 
cleaning, and shopping; and that she had ceased recreational 
activities due to the disorder.  She stated that she had pain 
during intimacy in her low back, neck, and bilateral hips. 

Upon physical examination, the examiner noted that the 
Veteran, throughout testing, assumed postures requiring 
extreme flexibility and strength and tone of major 
musculature and flexibility of the spine.  The examiner noted 
that the Veteran performed many motions without any apparent 
distress, breaking of movement, spasm, or other objective 
signs of dysfunction.  In describing the Veteran's posture 
and gait, the examiner noted that she had a slow, upright, 
stiff, balanced, steady gait using a cane.  However, he 
indicated that she did not use the cane for weightbearing or 
balance, but lightly carried it in the right hand.  The 
examiner found the physical examination to be normal and was 
unable to discern any functional impairment to employability 
based on his findings.

Upon a hip examination, the Veteran reported that she could 
not bend over because of her hip and back.  However, when 
instructed through the range of motion, the Veteran was able 
to complete all maneuvers fluidly and without evidence of 
discomfort.  Range of motion findings were as follows: full 
flexion to 130 degrees bilaterally; extension to near 40 
degrees bilaterally; adduction to 30 degrees bilaterally; 
abduction to 50 degrees bilaterally; and external rotation 
evident past 60 degrees sitting with her legs "akimbo".  

Upon a spinal examination, the Veteran reportedly stated that 
she had lumbosacral and cervical pain measuring a 10 out of 
10.  She noted that the pain was chronic daily and there were 
no flare-ups.  She reported being able to walk 15 minutes 
without difficulty.  She stated that she needed help with all 
activities and demands of daily living.  The examiner noted 
that it was observationally difficult to discern why she was 
incapable of performing physical functions as she had 
demonstrated great tone, strength, and flexibility, almost a 
fidgeting, throughout the course of the examination.  Range 
of motion findings of the cervical spine were as follows: 0 
to 45 degrees of forward flexion; 0 to 45 degrees of 
extension; 0 to near 60 degrees of lateral flexion 
bilaterally; and 0 to 30 degrees of bilateral rotation 
without reported pain on any movements.  The examiner found 
no evidence of spasm, weakness, tenderness, atrophy, or 
fasciculation or ankylosis.  Range of motion findings of the 
lumbosacral spine were as follows: 0 to 90 degrees of forward 
flexion; 0 to 30 degrees of extension; 0 to 30 degrees of 
lateral flexion bilaterally; and 0 to 30 degrees of bilateral 
rotation without reported pain on any movements.  The 
examiner indicated that it was important to note that the 
Veteran's movements were fluid without any vocalization of 
pain, even on repetitive movements.  After a neurological 
examination, the examiner found no evidence of intervertebral 
disc syndrome.  The examiner noted that an MRI of the 
Veteran's spine was completely normal.  The diagnosis was a 
normal cervical and lumbar spine with a normal range of 
motion function.  The examiner stated that she was unable to 
associate the Veteran's inability to maintain employment to 
either a back or neck condition based upon the examination.  
She indicated that a severe dissonance existed between the 
stated symptomatology and condition and observed 
functionality.

At the December 2008 Board hearing, the Veteran testified 
that she had attempted twice to return to complete her 
studies for a master's degree, but had to withdraw from 
school due to her pain.  (Hearing Transcript, page 3).  She 
described her current pain as debilitating.  (Hearing 
Transcript, page 4).  She indicated that she did not have any 
"good days" due to her pain, but only bad and worse days.  
The Veteran's representative reported the she was unable to 
enjoy "going out" due to an inability to sit or stand for 
long periods of time.  (Hearing Transcript, page 6).  The 
Veteran indicated she visited VA doctors regularly regarding 
her physical pain and received medication.  Regarding the 
cervical spine disorder, the Veteran stated that a VA doctor 
had linked the cervical spine condition to the service-
connected lower back condition.  (Hearing transcript, page 
5).



b.  Law and Regulations.  

(i)  Service Connection.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the Veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In terms of a secondary service connection claim, pursuant to 
38 C.F.R. § 3.310(a), a "disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected."  See Evans v. West, 12 Vet. App. 
22, 29 (1998) (noting requirements for establishing service 
connection on a secondary basis).  Thus, in order to 
establish a secondary service connection claim, the Veteran 
must show: (1) the existence of a current (secondary) 
disability; (2) the existence of a service-connected 
disability; and (3) evidence that the service-connected 
disability proximately caused the secondary disability.  38 
C.F.R. § 3.310(a).  A Veteran may also establish secondary 
service connection by demonstrating that his current 
(secondary) disability became aggravated or worsened by the 
already service-connected disease.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that "when aggravation of a 
Veteran's non-service-connected [secondary] condition is 
proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation"); see 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996) ("Additional 
disability resulting from the aggravation of a non-service-
connected [secondary] condition by a service- connected 
condition is also compensable under 38 C.F.R. § 3.310(a)").  
If a Veteran succeeds in establishing service connection for 
a secondary condition, "the secondary condition shall be 
considered a part of the original condition."  38 C.F.R. § 
3.310(a).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

(ii)  Increased Ratings.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, as in this case, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Subsequent to the Veteran filing her initial claim for 
benefits, the criteria for evaluating back disorders were 
substantially revised.  With respect to the changes in the 
criteria for the rating of the spine, the Board notes that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent that it conflicts with the precedents 
of the United States Supreme Court (Supreme Court) and the 
Federal Circuit.

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before the VA, the VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, the VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, the VA 
ordinarily should not apply the new provision to the claim. 
If applying the new provision would not produce retroactive 
effects, the VA ordinarily must apply the new provision.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating spine disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, the VA must evaluate the 
Veteran's service-connected lumbar spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

As noted previously, since the filing of the Veteran's claim, 
the criteria for evaluating spine disorders have been 
substantially revised, effective September 26, 2003.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  All Diagnostic 
Codes discussed were or are located in 38 C.F.R. § 4.71a.

As in effect prior to September 26, 2003, DC 5292 provided 
that slight limitation of motion of the lumbar spine was 
assigned a 10 percent rating, moderate limitation of motion 
was evaluated as 20 percent disabling, and the maximum 
scheduler rating of 40 percent was assignable for severe 
limitation of motion.

Under DC 5295, as in effect prior to September 26, 2003, a 
noncompensable rating was for assignment for lumbosacral 
strain where there were slight subjective symptoms only.  A 
10 percent rating was assignable with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 
Due to the diagnosis of degenerative disc disease, the 
criteria for rating disc disease or intervertebral disc 
syndrome are applicable.  Prior to revisions that became 
effective in September 2002, Diagnostic Code 5293 provided 
that a 20 percent rating required moderate intervertebral 
disc syndrome, with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  Intervertebral disc syndrome 
producing severe disability with recurring attacks and little 
intermittent relief warranted a 40 percent rating, while 
intervertebral disc syndrome that resulted in pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief warranted a 60 percent rating.  Id.

Under an amendment to the Rating Schedule effective September 
23, 2002, the rating formula for evaluating intervertebral 
disc syndrome was changed.  Under Diagnostic Code 5293, as 
amended, intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopaedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks per year during the previous 
year.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks per year.  A 40 percent rating requires 
that the disability be productive of incapacitating episodes 
having a total duration of at least four but less than six 
weeks per year. Finally, a maximum 60 percent rating is 
available when the condition is manifested by incapacitating 
episodes having a total duration of at least six weeks but 
less than twelve weeks per year.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243), an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopaedic and 
neurologic manifestations" means orthopaedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1) (2008).  

A precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

As noted above, effective September 26, 2003, the VA again 
revised the criteria for rating spinal disorders.  Under DCs 
5242 and 5237, a spinal disorder, with or without regard to 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is assigned a 20 percent 
rating where forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher evaluation of 30 percent 
pertains exclusively to the cervical spine, which is not 
herein at issue.  For assignment of a 40 percent evaluation, 
there is required to be a showing of forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  The 
50 percent rating requires a showing of unfavorable ankylosis 
of the entire thoracolumbar spine and the 100 percent 
evaluation necessitates unfavorable ankylosis of the entire 
spine.  The foregoing criteria are known as the general 
rating formula for the evaluation of spinal diseases and 
injuries.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  38 
C.F.R. § 4.71a.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 below, provide the criteria for rating hip and thigh 
disabilities.

Diagnostic Code 5250 requires ankylosis of the hip. Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(28TH Ed. 1994) at 86).  Favorable ankylosis of the hip in 
flexion at an angle between 20 degrees and 40 degrees with 
slight adduction and abduction warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5250.

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; and a 20 
percent rating where flexion is limited to 30 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Normal range of motion for the hip is from 0 degrees of 
extension to 125 degrees of flexion, and abduction from 0 to 
45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.
III.  Analysis

(i)  Increased Rating for Chronic Lumbosacral Strain with 
Degenerative Arthritis of the Lumbar Spine

As the Veteran's initial 10 percent rating for her back 
disability was effective in July 1996, the applicable rating 
criteria include those that were in effect before such 
criteria were amended in September 2002 and again in 
September 2003.  After a review of the evidence, the Board 
finds that the criteria for a rating greater than 10 percent 
for the Veteran's service-connected low back disorder, to 
include a chronic lumbosacral strain, degenerative arthritis 
of the lumbar spine, and degenerative disc disease of the 
lumbar spine are not met under any of the applicable rating 
criteria.  

Reviewing the evidence of record, the Board notes that the 
Veteran has been provided several examinations to determine 
the severity of his low back disability, to include the 
limitation of motion of her thoracolumbar spine.  

The Veteran is not entitled to a rating greater than 10 
percent under the "old" Diagnostic Code 5292 based on 
limitation of motion of the lumber spine.  Under this code, 
in effect prior to September 26, 2003, the Veteran's disorder 
would have to constitute a moderate limitation of motion to 
meet the criteria for the next higher 20 percent disabling.  
In the July 1997 VA spine examination, the examiner noted 
that the Veteran exhibited 80 degrees of forward flexion of 
the spine.  The Board notes that such finding is only 10 
degrees less than normal.  See 38 C.F.R. § 4.71a, Plate V, 
after Diagnostic codes 5235-5243.  In a May 1998, private 
medical report, Dr. R.G.H., M.D., indicated that the Veteran 
demonstrated 75 degrees of forward flexion, only 15 degrees 
less than normal.  In a medical examination record 
accompanying his June 1999 letter, Dr. J.C. noted that the 
Veteran exhibited 90 degrees (normal) forward flexion during 
the examination.  The Board notes that, in a February 2002 VA 
examination report, the examiner found that the Veteran only 
displayed 30 degrees of forward flexion.  However, in a July 
2002 addendum, the February 2002 VA examiner indicated that 
the Veteran's pain upon flexion was due to a myofascial 
syndrome of the pelvic girdle rather than the service-
connected chronic lumbosacral strain with degenerative 
arthritis of the lumbar spine.  At the more recent November 
2004 examination, the Veteran demonstrated full flexion.  
Moreover, as discussed in more detail below, there are 
references to the Veteran's inconsistencies between the 
Veteran's subjective complaints of significant disablement 
and essentially normal objective physical examination 
findings, to include in the November 2004 examination report.  
As such, throughout the period in question, the Veteran did 
not have more than slight limitation of motion of the lumbar 
spine due to her service-connected low back disability, as 
required for a 20 percent rating under the criteria for DC 
5292, as in effect prior to September 26, 2003, but 
applicable here as the Veteran filed her current claim prior 
to that date.  Kuzma, supra; VAOPGCPREC 3- 2000. 

In addition, the medical evidence does not support a 20 
percent rating under DC 5295, as in effect prior to September 
26, 2003 (but applicable here).  Under the rating criteria 
for this Diagnostic Code, a 20 percent rating was assigned 
for muscle spasm on extreme forward bending, or a unilateral 
loss of lateral spine motion in a standing position.  No such 
clinical findings were noted in the relevant medical records.

The Board further finds that the Veteran's back disorder does 
not meet the criteria for a 20 percent rating under the 
"old" DC 5293 or the current DC 5243.  Under Code 5293, a 
20 percent rating is warranted for moderate intervertebral 
disc syndrome.  Neurological examinations have revealed 
minimal loss of sensation and motor function.  There is no 
indication of an absent ankle jerk and the disability picture 
is not consistent with recurrent episodes of more than 
moderate symptoms.  Under current criteria, a 20 percent 
rating would be assigned for incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12 months.  See Note 6 after 
Diagnostic Codes 5235-5243.  An incapacitating episode, under 
this DC, was defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  The 
record of evidence does not contain any documented evidence 
of incapacitating episodes requiring bedrest prescribed by a 
physician.  

The Veteran's back disorder does not meet the criteria for a 
20 percent rating under the DC 5242 based on a limitation of 
motion of the thoracolumbar spine due to the service-
connected disorder.  Such a rating would be assigned for 
demonstrated forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine of 
not greater than 120 degrees; or, muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  As previously noted, in the February 2002 
VA medical examination report, the examiner noted that the 
Veteran displayed 30 degrees of motion, but indicated that 
her limitation of motion was due to a myofascial syndrome of 
the pelvic girdle, rather than the service-connected low back 
disorder.  Moreover, in a November 2004 VA medical 
examination, the VA examiner noted that the Veteran 
demonstrated 90 degrees (normal) forward flexion.  Also, the 
Veteran's combined range of motion of the lumbar spine 
equaled 240 degrees.  The examiner noted that it was 
observationally difficult to discern why she was incapable of 
performing physical functions as she had demonstrated great 
tone, strength, and flexibility, almost a fidgeting, 
throughout the course of the examination.  The clinician 
noted that the Veteran performed many motions without any 
apparent distress, breaking of movement, spasm, or other 
objective signs of dysfunction.  The examiner also noted that 
an MRI of the Veteran's spine was completely normal.  The 
clinician concluded that a severe dissonance existed between 
the stated symptomatology and condition and observed 
functionality.
The readings of the Veteran's motion of the thoracolumbar 
spine far exceeded what is required for a higher rating under 
DC 5243.  

In addition, the preponderance of the medical evidence is 
against a finding of  muscle spasm or guarding resulting in 
an antalgic gait or abnormal spine contour.  In a May 1999 
roentgen report, Dr. J.C. noted an abnormal spinal contour, 
specifically a 40 percent loss of the normal lordotic curve.  
However, in the same month (May 1999) in an MRI report, which 
is a more definitive study when compared to an X-ray 
examination, Dr. J.K. noted that the alignment of the 
Veteran's spine was unremarkable.  A July 2002 MRI report 
also reflects a normal spine.  Considering the single finding 
of an abnormal spinal contour judged against the MRI 
examinations indicating a normal spine, the Board finds that 
the preponderance of the evidence weighs against a finding of 
an abnormal spine contour.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998) (noting that the Board is charged with the duty to 
assess the weight given to evidence).  It is apparent from 
the observations made by clinicians that the MRI results are 
more definitive than X-ray findings.  It is also pertinent to 
note that there were normal radiological findings reported 
before and after the X-ray results reported by chiropractors 
and there were significant discrepancies reported by 
chiropractors during the same month, all of which raises 
questions regarding the chiropractic findings.  As such, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent under the applicable rating 
criteria.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5292, 
5293, 5295 (2002) 5237, 5242, 5243 (2008).


As noted above, separate ratings for orthopedic and 
neurological manifestations of the Veteran's back disability 
are possible.  In the June 1999 letter and attached medical 
report, Dr. J.C. diagnosed the Veteran with 
neuritis/radiculitis, presumably related to the lumbar spine.  
However, the Board notes that, over the ten year history of 
this case, no other medical record includes such a diagnosis.  
In fact, the February 2002 and November 2004 VA medical 
examiantions are negative for findings of a neurological 
disorder related to the Veteran's service-connected lumbar 
spine disorder.  Also, as noted above, there are 
inconsitencies in the chiropractors findings, to include 
noting a significant abnormal spine contour and a normal 
spine during the same month.  As noted above, the November 
2004 examiner noted severe dissonace existed between the 
stated symptomatology and the observed functionality with the 
objective examination being essentially normal.  As such, the 
Board finds that the preoponderance of the evidence is 
against a finding of a neurological disorder which would 
warrant a separate compensable rating.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 1.  
The Board has considered whether the medical evidence shows 
that the Veteran has any additional limitation of motion due 
to pain, weakness, fatigue or other DeLuca factors.  See 
38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Veteran has reported near constant pain due to 
her injuries.  However, the preponderance of the medical 
evidence does not demonstrate additional loss of function 
(i.e., motion) of the lumbar spine due to pain or flare-ups 
of pain, supported by adequate pathology, or any such 
additional functional loss due to weakened movement, excess 
fatigability, incoordination, or flare-ups of such symptoms, 
to a degree that would support a rating in excess of 10 
percent.

In summation, the Board finds that the Veteran's service-
connected lumbar spine disability is manifested by pain and 
no more than slight limitation of motion.  The preponderance 
of the evidence is against a finding of more than slight 
lumbosacral strain, any incapacitating episodes necessitating 
bed-rest prescribed by a physician, forward flexion of the 
thoracolumbar spine limited to 60 degrees or less, limitation 
of the combined range of motion of the thoracolumbar spine to 
120 degrees or less; muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal contour; or any 
secondary neurological manifestations warranting a separate 
compensable rating, including but not limited to loss of 
bowel or bladder control.

As such, the evidence indicates that the Veteran's 
lumbosacral does not meet the criteria for an initial or 
staged rating greater than the currently assigned 10 percent.  
As the preponderance of the evidence is against the claim for 
a higher initial or staged rating, the benefit of the doubt 
doctrine is not applicable to this issue.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular rating.  The VA may consider an extraschedular 
rating in cases that are exceptional, such that the standards 
of the rating schedule appear to be inadequate to evaluate a 
disability. 38 C.F.R. § 3.321(b)(1) (2007).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment, or frequent periods of hospitalization, that make 
it impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).

The rating assigned for the Veteran's back disorder was 
based, as far as practicable, upon the average impairment of 
earning capacity resulting from such a disorder in a civil 
occupation.  See 38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 
1155.  The record does not reflect that the Veteran has 
experienced frequent hospitalizations for this particular 
disorder.  The Board notes that the Veteran is receiving SSA 
disablity due to pain and her mental disorders.  Also, in an 
April 2004 letter, Dr. J.W.S., a private medical examiner, 
indicated that the Veteran demonstrated poor employability 
associated with her lumber (sic), hip and dysthmic 
conditions.  However, the Board notes that the award of 
disability benefits was not based solely upon her service-
connected lumbosacral disorder.  Moreover, in his letter, Dr. 
J.W.S. did not indicate that he had reviewed the Veteran's 
claims file prior to making his opinion and did not cite to 
the clinical record in his conclusions.  See Prejean v. West, 
13 Vet. App. 444, 448 (2000) (indicating that the Board may 
determine the probative value of medical opinions based on 
their detail, the persuasiveness of their opinions, and the 
physicians' access to the Veteran's medical records).  
Moreover, in the most recent VA examinations, occuring in 
February 2002 with a July 2002 addendum and November 2004, 
respectively, both examiners indicated that the Veteran's 
pain was not caused by her service-connected chronic 
lumbosacral strain with degenerative arthritis of the lumbar 
spine and, as noted above, there are references to a 
significant disparity between the Veteran's subjective 
complaints and the essentially normal findings reported 
before and after Dr. J.W.S.'s findings.  As such, the Board 
finds that the manifestations and effects of the Veteran's 
chronic lumbosacral strain with degenerative arthritis of the 
lumbar spine do not necessitate referral to designated VA 
officials for consideration of an extraschedular rating.



(ii)  Increased Initial Rating for Traumatic Arthritis of the 
Left Hip, Claimed as a Stress Fracture.

After a review of the evidence, the Board finds that the 
criteria for a rating greater than 10 percent for the 
Veteran's service-connected traumatic arthritis of the left 
hip are not met.  

As the Veteran's service-connected left hip disability 
includes arthritis, it is rated on the basis of limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic codes 5003-5251, 5252, 
and 5253.  Reviewing the limitation of motion findings, in 
the February 2002 VA examination report, the examiner noted 
that the hip joint was able to flex 125 degrees with pain 
beginning at 115 degrees; external rotation was possible to 
80 degrees bilaterally without significant resistance; and 
internal rotation was possible to 30 degrees.  In the 
November 2004 VA examination report, the examiner reported 
range of motion findings as follows: full flexion to 130 
degrees bilaterally; extension to near 40 degrees 
bilaterally; adduction to 30 degrees bilaterally; abduction 
to 50 degrees bilaterally; and external rotation evident past 
60 degrees sitting.  

Considering the limitation of motion of the Veteran's hip, 
the Board finds that the criteria for a next highest rating 
under Diagnostic Codes 5251 through 5255 is not met.  At 
worst, flexion was 117 degrees, which is essentially normal 
under VA criteria, so a higher rating is not allowable under 
Diagnostic Code 5253.  Abduction was only limited to 50 
degrees, far greater than the 10 degree limitation required 
for a next higher 20 percent rating under Diagnostic Code 
5253.  Moreover, the medical records do not include a finding 
of ankylosis of the hip, required for evaluation under 
Diagnostic Code 5250, or a flail joint of the hip, required 
for Diagnostic Code 5254.  Finally, in the February 2002 MRI 
report, the examiner noted that the Veteran's femur was 
normal, which is consistent with a well-healed fracture of 
the femoral neck of the femur (hip region) without any 
residual deformity.  As such, the evidence does not support 
an increased rating under Diagnostic Code 5255.  38 C.F.R. § 
4.71a


The Board has considered whether the medical evidence shows 
that the Veteran has any additional limitation of motion due 
to pain, weakness, fatigue or other DeLuca factors.  See 
38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Veteran has reported near constant pain due to 
her injuries.  However, the preponderance of the medical 
evidence does not demonstrate additional loss of function 
(i.e., motion) of the left hip due to pain or flare-ups of 
pain, supported by adequate pathology, or any such additional 
functional loss due to weakened movement, excess 
fatigability, incoordination, or flare-ups of such symptoms, 
to a degree that would support a rating in excess of 10 
percent.

As such, the evidence indicates that the Veteran's traumatic 
arthritis of the left hip does not meet the criteria for an 
initial or staged rating greater than the currently assigned 
10 percent.  As the preponderance of the evidence is against 
the claim for a higher initial or staged rating, the benefit 
of the doubt doctrine is not applicable to this claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular rating.  The rating assigned for the Veteran's 
hip disorder was based, as far as practicable, upon the 
average impairment of earning capacity resulting from such a 
disorder in a civil occupation.  See 38 C.F.R. § 3.321(a); 
accord 38 U.S.C.A. § 1155.  Therecord does not reflect that 
the Veteran has experienced frequent hospitalizations for 
this particular disorder.  The Board notes that the Veteran 
is receiving SSA disablity due to pain and her mental 
disorders.  Also, in an April 2004 letter, Dr. J.W.S., a 
private medical examiner, indicated that the Veteran 
demonstrated poor employability associated with her lumber 
(sic), hip and dysthmic conditions.  However, the award of 
disability benefits was not based solely upon her service-
connected left hip disorder.  Moreover, in his letter, Dr. 
J.W.S. did not indicate that he had reviewed the Veteran's 
claims file prior to making his opinion and did not support 
his diagnosis with references to the clinical record.  See 
Prejean, supra.  As such, the Board finds that the 
manifestations and effects of the Veteran's traumatic 
arthritis of the left hip do not necessitate referral to 
designated VA officials for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 377 (1996).

(iii)  Service Connection for Cervical Spine Condition.

The Board finds that the preponderance of the evidence weighs 
against the Veteran's claim that she has a current cervical 
spine disorder linked to service or that was caused or 
aggravated by her service-connected chronic low back 
disability.

The evidence in support of the Veteran's claim for service 
connection comes from the conclusions of Dr. J.C. and Dr 
J.W.S.  In a May 1999 private X-ray examination, Dr. J.C., a 
chiropractor, noted cervical stress syndrome, resulting in 
cervical spine instability and ligamentous compromise.  He 
noted facet imbrication at C2-C7; encroachment of the 
neuroforamina between C2-C7; narrowed disc spaces at C2-C3, 
and C3-C4; vertebral subluxation at C1-C4; subluxation 
degeneration phase two; facet syndrome demonstrated at C2-C7; 
and a four degree total subluxation of the cervical spine.  
In a June 1999 letter, Dr. J.C. diagnosed the Veteran with 
subluxation to the cervical spine; and cervicocranial 
syndrome.  In an attached medical record, Dr. J.C. included a 
similar diagnosis, substituting cervicobronchial syndrome for 
cervicocranial syndrome.  In his letter, Dr. J.C. reported 
that the cervical condition was "consequential to the low 
back condition".  In an April 2004 letter, Dr. J.W.S. stated 
that that progressive compensatory degeneration was well-
documented in the orthopedic literature and was consistent 
with the Veteran's findings of cervical dysfunction and was, 
therefore, "indirectly service associated".  

However, the Board notes that the most recent medical 
examination is negative for any disorder of the cervical 
spine.  In the November 2004 VA medical examination report, 
the examiner noted that the Veteran, throughout testing, 
assumed postures requiring extreme flexibility and strength 
and tone of major musculature and flexibility of the spine.  
The examiner stated that the Veteran performed many motions 
without any apparent distress, breaking of movement, spasm, 
or other objective signs of dysfunction.  After review of the 
claims file, an interview of the Veteran, a review of the 
relevant MRIs showing a normal spine, and a physical 
examination, the examiner concluded that the Veteran had a 
normal cervical spine.  

While the evidence is conflicting, the preponderance weighs 
against a nexus between a current cervical spine disorder and 
service or a service-connected low back disability.  Having 
reviewed the evidence, the Board finds that the opinions of 
Dr. J.C. and Dr. J.W.S. to be of diminished probative value 
in this matter.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (noting 
that the Board is charged with the duty to assess the 
credibility and weight given to evidence).  In his opinion, 
Dr. J.C. concluded that the Veteran's cervical disorder was 
"consequential" to her lumbosacral disorder.  The Board 
notes that Dr. J.C. did not note that he had reviewed the 
claims file prior to this conclusion and did not cite to the 
clinical record as to how he arrived at this opinion.  See 
Prejean, supra.  In his letter, Dr. J.W.S. stated that that 
progressive compensatory degeneration was consistent with the 
Veteran's findings of cervical dysfunction.  In this 
statement, Dr. J.W.S., again, did not indicate that he 
reviewed the claims file and did not refer to any specific 
findings or medical records in explaining this opinion.  See 
id.  

The Board is cognizant of Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), wherein the Court held that a claims file 
review, as it pertains to obtaining an overview of a 
veteran's medical history, is not a requirement for private 
medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician 
with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as there are other 
means by which a physician can become aware of critical 
medical facts, such as a history of treating the veteran for 
an extended period of time and/or reviewing pertinent medical 
literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" in 
rendering a medical opinion.  Thus, when VA refers to facts 
obtained from review of the claims file as a basis for 
crediting one expert opinion over another, it is incumbent 
upon VA to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the 
process of formulating a medically valid and well-reasoned 
opinion.  The Court further held that a medical opinion that 
contains only data and conclusions is not entitled to any 
weight and a review of the claims file cannot compensate for 
lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical 
opinion comes is derived.  See Hernandez- Toyens v. West, 11 
Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In sum, in Nieves- Rodriguez, the 
Court indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.

In specifically ruling out a current cervical spine 
disability, the November 2004 examiner, after thorough 
clinical and X-ray examinations, cited to the clinical and 
radiological record.  Her findings were factually accurate 
and fully articulated, and her reasoning for the conclusion 
was sound.  Thus, the Board assigns significant probative 
value to this opinion.  Id.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  As the November 2004 
examination and opinion is the most recently dated medical 
evidence relevant to the question of a current diagnosis, it 
is the most probative regarding on this specific question.  
The November 2004 examination report reflects a thorough 
physical examination and the examiner reviewed MRI evidence 
prior to making her conclusion.  Based on the review of the 
claims file, the thorough physical examination, the inclusion 
of all reviewed data in her report, and the more recent date, 
the Board finds that the November 2004 VA examiner's opinion 
to have greater probative value than the opinions of Dr. J.C. 
or Dr J.W.S.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995). (noting that the Board may favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases). 

The Board notes that, in a June 2006 statement, the Veteran 
indicated that the November 2004 VA medical examination was 
inadequate.  First, she stated that the examiner was not 
qualified to perform the examination because she was a nurse.  
VA does utilize nurse practitioners, along with physician 
assistants and physicians, to conduct compensation 
examinations.  The Board notes that a nurse practitioner is 
qualified to give such an examination so this is not a reason 
for deeming the examination to be inadequate.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that 
medical examinations may be conducted by licensed healthcare 
professionals competent to provide diagnoses, statements, or 
opinions); Williams v. Brown, 4 Vet. App. 270, 273 (1993) 
(finding opinions of a VA registered nurse therapist 
competent medical testimony and requiring the Board to 
provide reasons or bases for finding those opinions 
unpersuasive).  The examination in question was quite 
thorough in nature.  In the June 2006 statement, the Veteran 
also indicated that the November 2004 examiner came to 
conclusions that were different from the other medical 
evidence in the file.  In support of this position, she 
mentioned the opinions of Dr. J.C. and Dr. J.W.S.  As noted 
previously, the Board has noted the medical evidence 
submitted by both Dr. J.C. and Dr. J.W.S. and found that 
their opinions has considerably less probative value in this 
matter.  See Owens, supra.  This is particularly true when 
considering the essentially normal clinical and x-ray 
findings reported before and after the findings reported by 
these clinicians and the references to exaggeration of 
symptoms.  Finally, in her December 2008 testimony, the 
Veteran stated that an unnamed VA physician had linked her 
cervical spine condition to her service-connected lower back 
condition.  However, the Veteran's lay statements as to what 
a doctor said cannot be considered competent evidence.  See 
Warren v. Brown, 6 Vet. App. 4, (1993); see also 38 C.F.R. § 
3.159(a)(2).  The connection between what a physician said 
and the layman's account of what he purportedly said, when 
filtered through a "layman's sensibilities" is attenuated and 
inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).  

The Board has considered the Veteran's assertion that she has 
a cervical spine disorder related to her low back disorder.  
However, the preponderance of the medical evidence of the 
record does not support the Veteran's contentions.  See 
Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) 
(noting the Board can award no probative value to a Veteran's 
assertions when they are contradicted by contemporaneous 
medical histories and complaints).  Additionally, the Veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a competent opinion as to the 
etiology of her disabilities of the cervical spine.  
Accordingly, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In view of the foregoing, the Board finds that a cervical 
spine disability is not apparent until several years post-
service and the preponderance of the evidence is against a 
finding that it is linked to any incident of active duty or 
was caused or aggravated by the Veteran's service-connected 
low back disability.  

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a cervical spine 
disability, including arthritis and degenerative disc 
disease, as secondary to service-connected chronic 
lumbosacral strain with degenerative arthritis of the lumbar 
spine.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the Veteran's appeal must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a low back disorder, to include a chronic lumbosacral strain, 
degenerative arthritis of the lumbar spine, and degenerative 
disc disease of the lumbar spine, is denied.

Entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis of the left hip, claimed as a stress 
fracture, is denied.

Entitlement to service connection for cervical spine 
condition, as secondary to service-connected chronic 
lumbosacral strain with degenerative arthritis of the lumbar 
spine, is denied.

REMAND

The Board finds that additional development is required 
before the issues of an increased initial or staged rating 
for dysthmia, claimed as depression, and entitlement to a 
TDIU, both currently on appeal, are ripe for adjudication 
upon the merits.  38 C.F.R. § 19.9.  The Veteran essentially 
claims that her currently service-connected dysthymia is 
manifested by symptomatology warranting higher ratings for 
the period currently assigned.  The Veteran also indicates 
that she is entitled to a TDIU.  A review of the relevant 
evidence follows.

Upon a September 1998 psychiatric examination, the examiner 
noted that the Veteran appeared to be socially isolated.  She 
gave a history of smoking marijuana to help with the pain and 
alcoholic tendencies.  The examiner found her speech to be 
logical and focused.  She was alert and oriented times four.  
She stated that she would get moody, anxious, agitated, and 
frustrated.  The Veteran reported crying episodes, three 
times per week, lasting from fifteen minutes to two hours.  
She indicated that these episodes were triggered by feelings 
of worthlessness and helplessness.  The Veteran stated that 
she had lost several jobs due to pain, but admitted she lost 
one job when she failed to lock a store safe at night.  She 
reported feeling chronically distressed and depressed due to 
her inability to work.  She reported having low self esteem 
and low self confidence.  She admitted having suicidal 
ideation in the past.  The Veteran reported periodic anxiety 
attacks, including one that occurred during the prior month.  
She indicated having difficulty sleeping, waking frequently 
at night.  Her energy level was low, a fact that frustrated 
her due to her previously active lifestyle.  The Veteran 
indicated that she had assaulted her boyfriend because he had 
cheated and lied to her.  She stated that she had dreamed of 
being in service her entire life and felt distressed due to 
her discharge.  The examiner diagnosed (Axis I) dysthymic 
disorder, primary type, early onset; and alcohol abuse.  The 
examiner found the Veteran to have a Global Assessment of 
Functioning (GAF) score of 55, noting moderate impairment of 
functioning, few friends, suicidal ideation, and inability to 
keep a job.  In his report, the examiner stated, "It should 
be noted that [the Veteran] does not appear to suffer from 
any other mental disorder or serious emotional distress 
beyond obvious symptoms of depression due to injury and 
inability to work."
In a February 2002 VA psychiatric examination report, the 
Veteran reportedly stated that she did not currently take any 
psychotropic medication.  The examiner noted that the Veteran 
reported to the examination in her pajamas, but had her day 
clothes with her, explaining that she had stayed in a hotel 
the night before and did not bother to change for her 
interview.  The examiner also reported that the Veteran 
constantly moved in her chair, reportedly due to her back 
pain.  He indicated that she sometimes either sat on the top 
or arm of the chair, knelt on it, or sat in what appeared to 
be an uncomfortable position.  The examiner noted that the 
Veteran did this multiple times during the course of the 
interview.  During the interview, the Veteran reported lapses 
of memory lasting several months.  She had had three driving 
while intoxicated arrests between 1997 and 2001 and still 
went to Alcoholics Anonymous meetings.  During the interview, 
the Veteran reportedly indicated that a hospital had treated 
her after she attempted to commit suicide by overdosing on 
alcohol and prescription medication.  She noted that this 
incident occurred after the September 1998 examination.  The 
Axis I diagnoses were mood disorder not otherwise specified 
(NOS); and, alcohol dependence (in recovery 5 months).  The 
GAF score was 58.  

Upon a November 2004 VA psychiatric examination, the Veteran 
reported taking prozac and buspar.  The Veteran indicated 
that she was involved a relationship and had friends.  
However, she also stated that she was somewhat socially 
isolated and felt comfortable doing solitary activities.  She 
reported being physically and verbally abusive at times while 
drinking.  However, generally speaking, she was not abusive.  
The Veteran reported overdosing on alcohol and drugs in 2001 
and that unnamed medics needed to resuscitate her twice after 
that event.  She indicated that she last worked in 2001 at a 
law firm, but had to quit because she could not work longer 
than five hours due to back pain.  She stated that she had 
gone back to school and acquired a bachelor's degree.  
Although she was not employed, she planned to return to 
physical therapy to improve her condition.  Ultimately, the 
Veteran hoped to get a master's degree in psychology.  The 
Veteran reported feeling depressed all the time.  She noted 
that she felt things were worse physically as well as 
psychologically because she could not function due to the 
pain.  Her affect appeared generally euthymic throughout the 
interview.  The Veteran reported having disassociative 
amnesia in the past.  However, the examiner noted no major 
deficits and indicated that, when prompted, the Veteran could 
recall everything mentioned in previous reports.  

The examiner noted no indication of any thought disorder.  
The Veteran denied hallucinations or delusions.  She was 
oriented times three.  The Veteran reported having an impulse 
control problem when she was drinking, but denied having it 
at that time.  She claimed to be quite depressed and 
overwhelmed due to her back disorder, and reported feeling 
quite anxious.  The Veteran recalled feeling suicidal as 
recently as March 2004.  She had no homicidal ideation.  She 
reported sleeping only three hours per night, with trouble 
falling and staying asleep and infrequent nightmares.  Her 
appetite was horrible due to the pain.  The Veteran also 
indicated that she feared being unable to get an education 
due to her back problems.  The examiner's (Axis I) diagnosis 
was depressive disorder, not otherwise specified, unimproved, 
but not worse from the previous examination; and the GAF 
score was 56.  

At the December 2008 Board hearing, the Veteran testified 
that she had attempted twice to return to complete her 
studies for a master's degree, but had to withdraw from 
school due to her pain.  (Hearing Transcript, page 3).  She 
described her current pain as debilitating.  (Hearing 
Transcript, page 4).  The Veteran indicated that she did not 
have any "good days" due to her pain, but only bad and 
worse days.  She indicated that, most days, she wanted to die 
and recalled a 2001 suicide attempt.  (Hearing Transcript, 
page 3).  She reported social isolation, and being sick due 
to a weakened immune system and an inability to fix food for 
herself.  (Hearing Transcript, page 4).  The Veteran's 
representative reported that she was unable to enjoy "going 
out" due to an inability to sit or stand for long periods of 
time.  (Hearing Transcript, page 6).  The Veteran indicated 
that she had recently been prescribed Ativan due to panic 
attacks, indicating that she had started feeling a "good 
deal" of panic and anxiety.  (Hearing Transcript, page 10). 

The Board notes that relevant medical evidence has not been 
associated with the claims file.  The Veteran testified about 
a 2001 suicide attempt, possibly alluded to in the February 
2002 VA examination report.  The record of evidence does not 
contain any records of treatment regarding this event.  There 
is also indication that the Veteran has received psychiatric 
treatment in recent years and these records are not in the 
claims file.  In accordance with the VA's duty to assist in 
obtaining evidence necessary to substantiate his claim, the 
Board finds that the AMC/RO must obtain and associate with 
the claims file all outstanding evidence relating to the 
evaluation or treatment for the Veteran's psychological 
disorder.  Specifically, the AMC/RO should seek to acquire 
any VA medical records, dealing with psychiatric treatment, 
dated since November 2004 and any records regarding the 
Veteran's 2001 suicide attempt.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(1)(2).  

In reviewing the evidence of record, the Board notes that the 
most recent VA psychiatric examination was performed in 
November 2004.  At the December 2008 hearing, the Veteran 
testified about increased social isolation, not evident in 
the most recent December 2004 examination, coupled with an 
increase in panic and anxiety attacks.  The Veteran also 
indicated that, recently, she was prescribed medication to 
control panic attacks.  In view of the length of time since 
the last psychological examination and the Veteran's reports 
of increased panic and anxiety attacks since that time, the 
Board finds there is a duty to provide a more current 
psychiatric evaluation.  It is pertinent to note that the 
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see 
also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes that, because any decision regarding an 
increased rating could affect the Veteran's claim for TDIU, 
any action on the TDIU claim, at this juncture, would be 
premature.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who provided psychiatric 
evaluation or treatment since November 
2004.  The RO should seek specific 
information on the medical facility that 
treated her regarding her 2001 drug and 
alcohol overdose.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant, to 
include all VA psychiatric treatment 
records dated after January 2004 and any 
records reporting medical treatment 
arising from the 2001 overdose.   

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
present severity of her service-connected 
dysthymia.  The Veteran's claims file, 
including any evidence procured because of 
this Remand, must be provided to the 
psychiatrist.  The examination should 
determine the present psychiatric 
diagnosis and address the Veteran's 
occupational and social impairment as a 
result of this diagnosis, to include 
assigning a GAF scale score.  The claims 
file should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  

3.  Thereafter, the Veteran's claims must 
be re-adjudicated based on all governing 
legal authority and all of the evidence of 
record, to include all evidence received 
after the last SSOC was issued.

4.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).









 Department of Veterans Affairs


